507 So.2d 763 (1987)
Ed JONES, Appellant,
v.
STATE of Florida, Appellee.
No. BP-208.
District Court of Appeal of Florida, First District.
May 21, 1987.
Ed Jones, pro. se, for appellant.
Jim Smith, Atty. Gen., for appellee.
WENTWORTH, Judge.
Appellant seeks review of an order by which his motion for correction of sentence pursuant to Florida Rule of Criminal Procedure 3.850 was denied. He contends the trial court erred in imposing 200 hours of community service in lieu of $200 in court costs pursuant to section 27.3455, Florida Statutes (1985), where the statute provides that each hour of community service shall be credited against court costs at a rate equivalent to minimum wage. We agree and reverse.
Appellant on April 9, 1986, was adjudicated guilty of second degree murder and sentenced to 12 years incarceration. The trial court found appellant indigent for purposes of section 27.3455 and, pursuant to the statute, imposed 200 hours of community service in lieu of payment of $200 in court costs. In his motion appellant alleged that under section 27.3455 one hour of community service is to be credited against court costs at a rate equivalent to minimum wage. Appellant argued that 200 hours of community service at a rate equivalent to minimum wage equals approximately $700 in court costs, far in excess of the required $200. The court summarily denied appellant's motion.
Section 27.3455, Florida Statutes (1985) provides that "[e]ach hour of community service shall be credited against the additional cost imposed by the court at a rate equivalent to the minimum wage." Although appellant fails to allege facts regarding what the minimum wage is and what the correct amount of community service time would be at a rate equivalent to *764 minimum wage, it is clear that 200 hours of community service credited against the costs at any minimum wage rate exceeding $1 per hour would equal more than the required $200. We therefore reverse and remand for resentencing.
Upon remand appellant will be resentenced under amended section 27.3455, Florida Statutes (1986 Supp.), which deletes the community service alternative for indigent defendants, and provides that any defendant found guilty of a felony is to be assessed $200 in court costs.
SMITH and SHIVERS, JJ., concur.